Exhibit 10.7

 

AMENDMENT NO. 1

TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 (“Amendment”) to the EXECUTIVE EMPLOYMENT AGREEMENT dated
as of December 10, 2015 (“Agreement”) is made as of April 19, 2016, (the
“Amendment Effective Date”), between VAPE Holdings, Inc., a Delaware corporation
(“Company”), and Justin Braune, an individual (“Executive”). Capitalized terms
used but not defined herein are used as defined in the Agreement and any
amendment thereto.

 

WHEREAS, the Parties entered into the Agreement, wherein the Company and
Executive entered into a relationship wherein Executive shall provide services
to the Company in the position of Chief Executive Officer of the Company; and

 

WHEREAS, pursuant to Section 7 of the Agreement, by entering into this
Amendment, Executive and Company desire to amend, restate and replace the
Agreement in all respects except as otherwise provided herein to provide for the
employment of Executive as the Chief Financial Officer of the Company.

 

NOW, THEREFORE, the Parties agree to amend the Agreement as follows:

 

  I. Amendment. Subsection (b) of Section 3. Term of Employment, shall be
deleted in its entirety and replaced with:

 

“b. Severance. Except in situations where the employment of Executive is
terminated For Cause, By Death or By Disability (as defined in Section 4 below),
in the event that the Company terminates the employment of Executive at any
time, Executive will be eligible to receive an amount equal to the then-current
Base Salary of the Executive payable in the form of salary continuation for a
six month period following termination. Executive shall not be entitled to any
severance payments if Executive’s employment is terminated For Cause, By Death
or By Disability (as defined in Section 4 below) or if Executive’s employment is
terminated by Executive (in accordance with Section 5 below).”

 

II.Miscellaneous

 

Integration. This Amendment shall be incorporated into, and be a part of the
Agreement. All other terms in the Agreement will remain in full force and
effect. Unless otherwise specified in this Amendment, all capitalized terms set
forth in the Agreement shall apply.

 

Governing Law. This Amendment shall be construed in accordance with and governed
by the laws of the State of California.

 

[Signature Page Follows]

 

 





 

IN WITNESS WHEREOF, this Amendment has been executed as of the Amendment
Effective Date first written above.

 

“COMPANY”

VAPE HOLDINGS, INC.

 

“EXECUTIVE”

JUSTIN BRAUNE

            Ben Beaulieu, COO   Justin Braune, CEO

 

 

 

 

